Order, Supreme Court, Bronx County, entered on April 29, 1975, affirmed, without costs and without disbursements. Concur—Markewich, J. P., Kupferman, Capozzoli and Yesawich, JJ.; Nunez, J., dissents in the following memorandum: I agree with the board of elections that respondent Coleman’s nominating petitions are valid. The will of the electorate is being denied by recourse to a superficial technicality and a literal reading of the requirements that the proper election district and assembly district of the subscribing witnesses must appear in the petitions. The purpose of requiring the ED and AD of the subscribing witness, is to allow the board of elections and other interested parties to verify their identity and address. This purpose was not frustrated, it being conceded that the subscribing witness gave her correct address in each instance. No claim of fraud or illegality is made. More than the required number of voters have duly indicated their desire to nominate the respondent. These electors are being deprived of the candidate of their choice by the action of the courts in exalting form over substance. I would reverse.